PRODUCER EMPLOYMENT AGREEMENT THIS AGREEMENT is made and entered into as of the January 1, 2007, by and between Pacific Gold Entertainment, Inc., (hereinafter “Production Company”), and Richard Powell (hereinafter “Employee”). This Agreement is entered into with reference to the following facts: A. Production Company intends to produce a theatrical motion picture (hereinafter the “Picture”) based upon that certain screenplay tentatively entitled “ Blood: A Butcher’s Tale,” (hereinafter the “Screenplay”) which Picture is intended for initial theatrical exhibition. B. Production Company wishes to utilize the services of Employee as an Associate Producer in connection with the production and delivery of the Picture upon the terms and conditions herein contained. ACCORDINGLY, IT IS AGREED AS FOLLOWS: 1. ENGAGEMENT: Subject to events of force majeure, default, or the disability or death of Employee, Production Company hereby engages the services of Employee, and Employee agrees to render non-exclusive services as an Associate Producer, in connection with the production of the Picture upon the terms and conditions herein contained. Subject to Production Company’s final approval, Employee shall supervise the testing of persons proposed for the cast, scouting for shooting locations, assembling the crew, the supervision of the photography of the Picture, assisting in the supervision of the editing, and sound mixing, assisting in the selection of music, assisting in the supervision of the final dubbing and scoring, the supervision of all other post-production requirements of the Picture, the delivery of the final answer print and all other customary delivery items to Production Company and its principal distributors, foreign and domestic, and perform such other services as are reasonably required by Production Company and are usually and customarily performed by producers in the motion picture industry. 2. TERM: Employee shall render the services required of him as set forth in paragraph 1 hereof during the period commencing on January 1, 2007, and continuing thereafter for such time as pre-production, principal photography, and customary post-production and delivery of the Picture as required by Production Company.
